In an action, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Weber, J.), entered March 22, 2006, as denied its motion to dismiss the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed insofar as appealed from, with costs.
“On the question of whether the complaint states a cause of action sufficient to withstand a motion to dismiss pursuant to CPLR 3211 (a) (7), the pleading is to be liberally construed, the facts alleged in the complaint accepted as true, and the plaintiff accorded the benefit of every favorable inference (see Leon v Martinez, 84 NY2d 83, 87 [1994])” (Fay Estates v Toys “R” Us, Inc., 22 AD3d 712, 714 [2005]). Under the circumstances of this case, the Supreme Court properly declined to dismiss the complaint (see Fay Estates v Toys "R" Us, Inc., supra; CPLR 3211 [a] [7]; Incorporated Vil. of Rockville Ctr. v Spiegel, Peter & Liu, Architects, 295 AD2d 479 [2002]; Vrooman v Village of Middleville, 91 AD2d 833 [1982]; see generally Polonetsky v Better Homes Depot, 97 NY2d 46, 54 [2001]; cf. Lawrence L. Smith Assoc. v Board of Educ. of Massapequa Union Free School Dist., 285 AD2d 583 [2001]).
The defendant’s remaining contentions are without merit. Spolzino, J.P., Florio, Skelos and McCarthy, JJ., concur.